DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 07/13/22 has been entered. Claims 1-2, 4-6, 9-11, 13-17, 19-27 are pending in the application. It is acknowledged that claim 3, 7-8, 12, 18 are cancelled while claims 23-27 are newly added.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-6, 9-11, 13-17, 19-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites a method, comprising: creating a graph of a digital twins object model, the graph having physical space nodes representing physical spaces and sensor nodes representing sensors that are present within the physical spaces; incorporating, into the graph, a function node representing a function, the function node having a subset of the sensor nodes that fall within a subtree of the function node; based at least on a location of the function node in the graph, restricting access of the function represented by the function node to telemetry data provided by certain sensors represented by the subset of sensor nodes that fall within the subtree of the function node, wherein the restricting includes preventing the function from accessing other telemetry data provided by other sensors represented by other sensor nodes in the graph that do not fall within the subtree of the function node; parsing sensor data associated with a particular sensor node in the subset to identify metadata associated with the particular sensor node, wherein the sensor data comprises particular telemetry data provided by the particular sensor node; determining that the function matches the identified metadata associated with the particular sensor node; providing the particular telemetry data to the function that is represented by the function node; and executing the function on the particular telemetry data.
The limitations of creating a graph of a digital twins object model, the graph having physical space nodes representing physical spaces and sensor nodes representing sensors that are present within the physical spaces; incorporating, into the graph, a function node representing a function, the function node having a subset of the sensor nodes that fall within a subtree of the function node; parsing sensor data associated with a particular sensor node in the subset to identify metadata associated with the particular sensor node, wherein the sensor data comprises particular telemetry data provided by the particular sensor node; determining that the function matches the identified metadata associated with the particular sensor node, as drafted, recite a processes that, under their broadest reasonable interpretation, cover mental processes. That is, the “creating” and “incorporating” encompass the user drawing a graph using a pen and piece of paper with nodes corresponding to functions as well as nodes corresponding to sensor data and physical space designations within sub graphs of the function nodes. The “parsing” and “determining”, in the context of the claim, encompass the user manually reviewing data/metadata associated with sensors of a digital twins object model, such as using a GUI that displays the information associated with the digital twins object model, and mentally determining operations/functions associated with other nodes in the digital twins object model that match the node associated with the temperature sensor or thermometer. For example, if the data that the sensor outputs is temperature data, as determined by the user viewing the data associated with the sensor within the digital twins object model on the GUI, the user could further mentally determine that they would like to convert the sensor data which is in Fahrenheit into Celsius, for which the user could mentally choose a node within the GUI that is associated with the equation for converting Fahrenheit into Celsius. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, claim 1 recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – based at least on a location of the function node in the graph, restricting access of the function represented by the function node to telemetry data provided by certain sensors represented by the subset of sensor nodes that fall within the subtree of the function node, wherein the restricting includes preventing the function from accessing other telemetry data provided by other sensors represented by other sensor nodes in the graph that do not fall within the subtree of the function node; providing the particular telemetry data to the function that is represented by the function node; and executing the function on the particular telemetry data. The additional element “based at least on a location of the function node in the graph, restricting access of the function represented by the function node to telemetry data provided by certain sensors represented by the subset of sensor nodes that fall within the subtree of the function node, wherein the restricting includes preventing the function from accessing other telemetry data provided by other sensors represented by other sensor nodes in the graph that do not fall within the subtree of the function node” generally link the use of a judicial exception to a particular technological environment or field of use. That is, the restricting of access based on the location of nodes within a graph generally links the abstract idea (mental process steps) to the fields of data access permissions and data graphs. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements of “providing” and “executing” represent insignificant extra solution activities and are mere data gathering steps. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “based at least on a location of the function node in the graph, restricting access of the function represented by the function node to telemetry data provided by certain sensors represented by the subset of sensor nodes that fall within the subtree of the function node, wherein the restricting includes preventing the function from accessing other telemetry data provided by other sensors represented by other sensor nodes in the graph that do not fall within the subtree of the function node” generally link the use of a judicial exception to a particular technological environment or field of use. That is, the restricting of access based on the location of nodes within a graph generally links the abstract idea (mental process steps) to the fields of data access permissions and data graphs. Therefore, these additional elements do not cause the claim to amount to significantly more than the judicial exception. The additional element of “providing” represents well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality. That is, this limitation represents well-understood, routine, conventional activity in the fields of computer science and control systems and is merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. The additional element of “executing”, which represents an insignificant extra-solution activity to the judicial exception, represents well-understood, routine, conventional activity in the fields of computer science and control systems, and more specifically, continuous data gathering and processing. In fact, [0050] of Xin (US 2013/0257716) states that “The parameter 168 is used for passing a user-defined function, also known in the art as a “completion routine”, that is to be run upon expiry of the waitable timer object.”. That is, Xin discloses that the passing of a user defined function as a parameter to be run or executed is known in the art as a “completion routine”. The additional elements are not sufficient to overcome the essentially mental nature of these claims, as they recite the use of existing technology as mere tools of known continuous data gathering and processing steps. Accordingly, claim 1 is not patent eligible.
Independent claim 10 recites a system, comprising: a processor; and a memory having computer-executable instructions stored thereupon which, when executed by the processor, cause the system to: access a graph of a digital twins object model, the graph having physical space nodes representing physical spaces, sensor nodes representing sensors that are present within the physical spaces, and function nodes representing functions; obtain particular telemetry data provided by a particular sensor that is represented by a particular sensor node of the graph, the particular sensor node being associated with particular metadata; determine a particular function that matches the particular metadata associated with the particular sensor node, the particular function being represented in the graph by a particular function node; based at least on a particular location of the particular function node in the graph, restrict access of the particular function to telemetry data provided by certain sensors represented by a subset of sensor nodes, including the particular sensor node, that fall within a particular subtree of the particular function node while preventing the particular function from accessing other telemetry data provided by other sensors represented by other sensor nodes in the graph that fall within other subtrees; provide at least some of the particular telemetry data to the particular function that is represented by the particular function node; and execute the particular function on the particular telemetry data.
The limitation of determine a particular function that matches the particular metadata associated with the particular sensor node, the particular function being represented in the graph by a particular function node, as drafted, recites a processes that, under its broadest reasonable interpretation, covers a mental processes. This limitation, in the context of the claim, encompass the user manually reviewing data/metadata associated with sensors of a digital twins object model, such as using a GUI that displays the information associated with the digital twins object model, and mentally determining operations/functions associated with other nodes in the digital twins object model that match the node associated with the temperature sensor or thermometer. For example, if the data that the sensor outputs is temperature data, as determined by the user viewing the data associated with the sensor within the digital twins object model on the GUI, the user could further mentally determine that they would like to convert the sensor data which is in Fahrenheit into Celsius, for which the user could mentally choose a node within the GUI that is associated with the equation for converting Fahrenheit into Celsius. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, claim 10 recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – a system, comprising: a processor; and a memory having computer-executable instructions stored thereupon which, when executed by the processor, cause the system to: access a graph of a digital twins object model, the graph having physical space nodes representing physical spaces, sensor nodes representing sensors that are present within the physical spaces, and function nodes representing functions; obtain particular telemetry data provided by a particular sensor that is represented by a particular sensor node of the graph, the particular sensor node being associated with particular metadata; based at least on a particular location of the particular function node in the graph, restrict access of the particular function to telemetry data provided by certain sensors represented by a subset of sensor nodes, including the particular sensor node, that fall within a particular subtree of the particular function node while preventing the particular function from accessing other telemetry data provided by other sensors represented by other sensor nodes in the graph that fall within other subtrees; provide at least some of the particular telemetry data to the particular function that is represented by the particular function node; and execute the particular function on the particular telemetry data. The system, processor, and memory are recited at a high-level of generality (i.e., as generic computer devices performing generic computer functions processing data input). The additional element “based at least on a particular location of the particular function node in the graph, restrict access of the particular function to telemetry data provided by certain sensors represented by a subset of sensor nodes, including the particular sensor node, that fall within a particular subtree of the particular function node while preventing the particular function from accessing other telemetry data provided by other sensors represented by other sensor nodes in the graph that fall within other subtrees” generally link the use of a judicial exception to a particular technological environment or field of use. That is, the restricting of access based on the location of nodes within a graph generally links the abstract idea (mental process steps) to the fields of data access permissions and data graphs. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements of “access”, “obtain”, “provide” and “execute” represent insignificant extra solution activities and are mere data gathering steps. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “based at least on a particular location of the particular function node in the graph, restrict access of the particular function to telemetry data provided by certain sensors represented by a subset of sensor nodes, including the particular sensor node, that fall within a particular subtree of the particular function node while preventing the particular function from accessing other telemetry data provided by other sensors represented by other sensor nodes in the graph that fall within other subtrees” generally link the use of a judicial exception to a particular technological environment or field of use. That is, the restricting of access based on the location of nodes within a graph generally links the abstract idea (mental process steps) to the fields of data access permissions and data graphs. Therefore, these additional elements do not cause the claim to amount to significantly more than the judicial exception. The additional elements of “access”, “obtain”, “provide” represent well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality. That is, these limitations represent well-understood, routine, conventional activity in the fields of computer science and control systems and is merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. The additional element of “execute”, which represents an insignificant extra-solution activity to the judicial exception, represents well-understood, routine, conventional activity in the fields of computer science and control systems, and more specifically, continuous data gathering and processing. In fact, [0050] of Xin (US 2013/0257716) states that “The parameter 168 is used for passing a user-defined function, also known in the art as a “completion routine”, that is to be run upon expiry of the waitable timer object.”. That is, Xin discloses that the passing of a user defined function as a parameter to be run or executed is known in the art as a “completion routine”. The additional elements are not sufficient to overcome the essentially mental nature of these claims, as they recite the use of existing technology as mere tools of known continuous data gathering and processing steps. Accordingly, claim 10 is not patent eligible.
Independent claim 16 recites a computer storage media storing computer-readable instructions that, when executed, cause a computing device to: obtain a graph of a digital twins object model, the graph having physical space nodes representing physical spaces, sensor nodes representing sensors that are present within the physical spaces, and function nodes representing functions; determine that a particular function represented by a particular function node matches particular metadata associated with a particular sensor node representing a particular sensor; based at least on a particular location of the particular function node in the graph, restrict access of the particular function to telemetry data provided by certain sensors represented by a subset of sensor nodes, including the particular sensor node, that fall within a particular subtree of the particular function node while preventing the particular function from accessing other telemetry provided by other sensors represented by other sensor nodes in the graph that fall within other subtrees; provide particular telemetry data generated by the particular sensor to the particular function; and cause the particular function to execute on the particular telemetry data.
The limitations of determine that a particular function represented by a particular function node matches particular metadata associated with a particular sensor node representing a particular sensor, as drafted, recites a process that, under its broadest reasonable interpretation, covers a mental process. This limitation, in the context of the claim, encompass the user manually reviewing data/metadata associated with sensors of a digital twins object model, such as using a GUI that displays the information associated with the digital twins object model, and mentally determining operations/functions associated with other nodes in the digital twins object model that match the node associated with the temperature sensor or thermometer. For example, if the data that the sensor outputs is temperature data, as determined by the user viewing the data associated with the sensor within the digital twins object model on the GUI, the user could further mentally determine that they would like to convert the sensor data which is in Fahrenheit into Celsius, for which the user could mentally choose a node within the GUI that is associated with the equation for converting Fahrenheit into Celsius. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, claim 16 recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – a computer storage media storing computer-readable instructions that, when executed, cause a computing device to: obtain a graph of a digital twins object model, the graph having physical space nodes representing physical spaces, sensor nodes representing sensors that are present within the physical spaces, and function nodes representing functions; based at least on a particular location of the particular function node in the graph, restrict access of the particular function to telemetry data provided by certain sensors represented by a subset of sensor nodes, including the particular sensor node, that fall within a particular subtree of the particular function node while preventing the particular function from accessing other telemetry provided by other sensors represented by other sensor nodes in the graph that fall within other subtrees; provide particular telemetry data generated by the particular sensor to the particular function; and cause the particular function to execute on the particular telemetry data. The computer storage media and computing device are recited at a high-level of generality (i.e., as generic computer devices performing generic computer functions processing data input). The additional element “based at least on a particular location of the particular function node in the graph, restrict access of the particular function to telemetry data provided by certain sensors represented by a subset of sensor nodes, including the particular sensor node, that fall within a particular subtree of the particular function node while preventing the particular function from accessing other telemetry provided by other sensors represented by other sensor nodes in the graph that fall within other subtrees” generally link the use of a judicial exception to a particular technological environment or field of use. That is, the restricting of access based on the location of nodes within a graph generally links the abstract idea (mental process steps) to the fields of data access permissions and data graphs. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements of “obtain”, “provide” and “and cause the particular function to execute” represent insignificant extra solution activities and are mere data gathering steps. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “based at least on a particular location of the particular function node in the graph, restrict access of the particular function to telemetry data provided by certain sensors represented by a subset of sensor nodes, including the particular sensor node, that fall within a particular subtree of the particular function node while preventing the particular function from accessing other telemetry provided by other sensors represented by other sensor nodes in the graph that fall within other subtrees” generally link the use of a judicial exception to a particular technological environment or field of use. That is, the restricting of access based on the location of nodes within a graph generally links the abstract idea (mental process steps) to the fields of data access permissions and data graphs. Therefore, these additional elements do not cause the claim to amount to significantly more than the judicial exception. The additional elements of “obtain” and “provide” represent well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality. That is, these limitations represent well-understood, routine, conventional activity in the fields of computer science and control systems and is merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. The additional element of “and cause the particular function to execute”, which represents an insignificant extra-solution activity to the judicial exception, represents well-understood, routine, conventional activity in the fields of computer science and control systems, and more specifically, continuous data gathering and processing. In fact, [0050] of Xin (US 2013/0257716) states that “The parameter 168 is used for passing a user-defined function, also known in the art as a “completion routine”, that is to be run upon expiry of the waitable timer object.”. That is, Xin discloses that the passing of a user defined function as a parameter to be run or executed is known in the art as a “completion routine”. The additional elements are not sufficient to overcome the essentially mental nature of these claims, as they recite the use of existing technology as mere tools of known continuous data gathering and processing steps. Accordingly, claim 16 is not patent eligible.
Claims 2-9, 11-15, 17-22 depend on claims 1, 8, 14 and include all the limitations of claims 1, 8, 14. Therefore, claims 2-7, 9-13, 15-22 recite the same abstract idea of generating a query based on the first population practically being performed in the mind, and the analysis must therefore proceed to Step 2A Prong Two. 
Claims 2, 11, 17 similarly recite wherein the graph comprises a spatial intelligence graph that defines a hierarchical relationship of objects of the digital twins object model. This judicial exception is not integrated into a practical application. The additional element further incorporates the mental process steps as in the independent claims. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional limitation further describing the structure of the digital twins object model does not preclude the mental process steps from being performed in the mind. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Accordingly, claims 2, 11, 17 further incorporate the abstract idea and are ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of graph comprises a spatial intelligence graph that defines a hierarchical relationship of objects of the digital twins object model further incorporates the mental process steps as in the independent claims. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. As aforementioned, this additional step further describes the structure of the digital twins object model which does not preclude the mental process steps from being performed in the mind. Therefore, this additional step is further recites the abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Further recitation of the abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claims 2, 11, 17 are not patent eligible.
Claims 4, 13 similarly recite wherein executing function includes calculating a computed value based on the particular telemetry data. This judicial exception is not integrated into a practical application. The additional element further incorporates the mental process steps as in the independent claims. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional limitation further limits the executing of the function to include calculating a computed values based on the sensor data. This additional step is also considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. That is, this step encompasses a user performing a mental calculation of a value based on the sensor data. Accordingly, claims 4, 13 further incorporate the abstract idea and are ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, these additional elements of further incorporate the mental process steps as in the independent claims. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. As aforementioned, this additional step further describes the same mental process steps as in the independent claims which comprise an additional mental process step. Therefore, this additional step is further recites the abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Further recitation of the abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claims 4, 13 are not patent eligible.
Claims 5, 14 similarly recite wherein executing function further includes modifying a topology of the subtree of the function node, and wherein restricting the access of the function comprises preventing the function from modifying other topologies of other subtrees in the graph that are not subtrees of the function node. This judicial exception is not integrated into a practical application. The additional element further incorporates the mental process steps as in the independent claims. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional limitation encompasses a user further drawing another, or modifying the previous drawing of the digital twins object model such as adding or removing nodes, or the like, such that the topology of the digital twins object model is modified. Further, the additional element “and wherein restricting the access of the function comprises preventing the function from modifying other topologies of other subtrees in the graph that are not subtrees of the function node” generally links the use of a judicial exception to a particular technological environment or field of use. That is, the restricting of access or modification based on the location of nodes within a graph generally links the abstract idea (mental process steps) to the fields of data access permissions and data graphs. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, claims 5, 14 further incorporate the abstract idea and are ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “and wherein restricting the access of the function comprises preventing the function from modifying other topologies of other subtrees in the graph that are not subtrees of the function node” generally link the use of a judicial exception to a particular technological environment or field of use. That is, the restricting of access or modification based on the location of nodes within a graph generally links the abstract idea (mental process steps) to the fields of data access permissions and data graphs. Therefore, these additional elements do not cause the claim to amount to significantly more than the judicial exception. Claims 5, 14 are not patent eligible.
Claims 6, 15 similarly recite wherein the function is a user-defined function, the method further comprising: assigning an associated role that defines access rights of the user-defined function to the subset of sensor nodes that fall within the subtree of the function node, wherein the restricting comprises permitting the user-defined function to modify the topology of the subtree and not the other topologies of the other subtrees based at least on the access rights defined by the associated role. The judicial exception is not integrated into a practical application. The additional element further incorporates the mental process steps as in the independent claims and further recites a mental process of assigning roles or access rights of UDFs which is a mere mental judgment performed by a user. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional limitation encompasses a user further drawing another, or modifying the previous drawing of the digital twins object model such as adding or removing nodes, or the like, such that the topology of the digital twins object model is modified. Further, the additional element “wherein the restricting comprises permitting the user-defined function to modify the topology of the subtree and not the other topologies of the other subtrees based at least on the access rights defined by the associated role” generally links the use of a judicial exception to a particular technological environment or field of use. That is, the restricting of access or modification based on the location of nodes within a graph generally links the abstract idea (mental process steps) to the fields of data access permissions and data graphs. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, claims 6, 15 further incorporate the abstract idea and are ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “wherein the restricting comprises permitting the user-defined function to modify the topology of the subtree and not the other topologies of the other subtrees based at least on the access rights defined by the associated role” generally link the use of a judicial exception to a particular technological environment or field of use. That is, the restricting of access or modification based on the location of nodes within a graph generally links the abstract idea (mental process steps) to the fields of data access permissions and data graphs. Therefore, these additional elements do not cause the claim to amount to significantly more than the judicial exception. Claims 6, 15 are not patent eligible.
Claim 9 recites further comprising: receiving information regarding business logic from a user defining the function; receiving information regarding one or more telemetry conditions to which the function applies; associating a matcher with the function node; and by the matcher, invoking the function when the one or more telemetry conditions are met by the telemetry data provided by the certain sensors represented by the subset of sensor nodes that fall within the subtree of the function node. This judicial exception is not integrated into a practical application. The additional element of the matcher being configured to invoke the at least one user-defined function when the one or more telemetry conditions are met further incorporates the mental process steps as in the independent claims. That is, this additional limitation further limits that the matcher invokes the UDF when telemetry conditions are met which encompasses the user invoking a specific UDF based on the telemetry data that is received by the system. This additional step is also considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. The additional limitations, receiving information regarding business logic from a user defining the function; receiving information regarding one or more telemetry conditions to which the function applies are insignificant extra-solution activities and are mere data gathering steps. Accordingly, claim 9 further incorporate the abstract idea and is ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the matcher being configured to invoke the at least one user-defined function when the one or more telemetry conditions are met further incorporate the mental process steps as in the independent claims and describe an additional mental process step. If a claim limitation, under their broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. The additional elements of receiving information regarding business logic from a user defining the function; receiving information regarding one or more telemetry conditions to which the function applies, which are mere data gathering steps, represent well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality. That is, these limitations represent well-understood, routine, conventional activity in the fields of computer science and control systems and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. Claim 9 is not patent eligible.
Claim 19 recites determine whether to execute the particular function based at least on a value present in the particular telemetry data. This judicial exception is not integrated into a practical application. The additional element further incorporates the mental process steps as in the independent claims. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional limitation further limits the determining step as being based on a value in the telemetry data. This additional step is also considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. That is, this step encompasses a user performing mental determination based on mentally observing and identifying values with the telemetry data. Accordingly, claim 19 further incorporate the abstract idea and are ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of wherein the computer-readable instructions, when executed, cause the computing device to: determine whether to execute the user-defined function based at least on a value present in the telemetry data. This judicial exception is not integrated into a practical application further recites the mental process step as in the independent claims. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. As aforementioned, this additional step further describes the same mental process steps as in the independent claims which comprise an additional mental process step. Therefore, this additional step is further recites the abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Further recitation of the abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claim 19 is not patent eligible.
Claims 21-22 recite wherein executing the function involves controlling physical equipment based on the particular telemetry data; and wherein the physical equipment comprises heating, ventilation, or air conditioning equipment in a building represented in the digital twins object model. This judicial exception is not integrated into a practical. Accordingly, claims 21-22 would not implement the judicial exception into a practical application. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of wherein executing the function involves controlling physical equipment based on the particular telemetry data further recite insignificant extra-solution activities that are well-understood, routine, and conventional because the “additional elements such as the data processing system and communications controllers recited in the system claims did not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers") or were well-understood, routine, conventional activity recited at a high level of generality” (MPEP 2106.05(e)). Therefore, these claims would not amount to significantly more than the judicial exception. Claims 21-22 are not patent eligible.
Claim 23 recites based at least on other locations of other function nodes in the graph representing other functions, restrict access of the other functions to corresponding telemetry data provided by individual sensors represented by individual sensor nodes that fall within individual subtrees of the other function nodes while preventing the other functions from accessing further telemetry data provided by further sensors represented by further sensor nodes that do not fall within the individual subtrees. The judicial exception is not integrated into a practical application. This additional limitation generally links the use of a judicial exception to a particular technological environment or field of use. That is, the restricting of access or modification based on the location of nodes within a graph generally links the abstract idea (mental process steps) to the fields of data access permissions and data graphs. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, claims 6, 15 further incorporate the abstract idea and are ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements generally links the use of a judicial exception to a particular technological environment or field of use. That is, the restricting of access or modification based on the location of nodes within a graph generally links the abstract idea (mental process steps) to the fields of data access permissions and data graphs. Therefore, these additional elements do not cause the claim to amount to significantly more than the judicial exception. Claim 23 is not patent eligible.
Claim 24 recites based at least on other locations of other function nodes in the graph representing other functions, allow the other functions to modify respective topologies of other subtrees of the other function nodes while preventing the other functions modifying further topologies of further subtrees in the graph. The judicial exception is not integrated into a practical application. This additional limitation generally links the use of a judicial exception to a particular technological environment or field of use. That is, the allowing or preventing of access or modification based on the location of nodes within a graph generally links the abstract idea (mental process steps) to the fields of data access permissions and data graphs. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, claims 6, 15 further incorporate the abstract idea and are ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements generally links the use of a judicial exception to a particular technological environment or field of use. That is, the allowing or preventing of access or modification based on the location of nodes within a graph generally links the abstract idea (mental process steps) to the fields of data access permissions and data graphs. Therefore, these additional elements do not cause the claim to amount to significantly more than the judicial exception. Claim 24 is not patent eligible.
Claims 25-27 recite additional limitations of receive role assignments for the other functions, the role assignments being associated with a role-based access control system; and allow the other functions to modify the respective topologies of the other subtrees of the other function nodes while preventing the other functions from modifying the further topologies of the further subtrees in the graph based at least on the role assignments for the other functions; wherein a specific role assignment allows a specific function to access a specific subtree representing a specific floor of a building and prevents the specific function from accessing other subtrees representing other floors of the building; wherein the computer- readable instructions, when executed, cause the computing device to: receive an application programming interface (API) call associating the particular telemetry data with the particular sensor; and cause the particular function to execute on the particular telemetry data responsive to receiving the API call. These additional limitations of receive role assignments for the other functions, the role assignments being associated with a role-based access control system; wherein the computer- readable instructions, when executed, cause the computing device to: receive an application programming interface (API) call associating the particular telemetry data with the particular sensor; and cause the particular function to execute on the particular telemetry data responsive to receiving the API call do not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activities to the judicial exception. The additional limitation of and allow the other functions to modify the respective topologies of the other subtrees of the other function nodes while preventing the other functions from modifying the further topologies of the further subtrees in the graph based at least on the role assignments for the other functions; wherein a specific role assignment allows a specific function to access a specific subtree representing a specific floor of a building and prevents the specific function from accessing other subtrees representing other floors of the building generally links the use of a judicial exception to a particular technological environment or field of use. That is, the allowing or preventing of access or modification based on the location of nodes within a graph generally links the abstract idea (mental process steps) to the fields of data access permissions and data graphs. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent well-understood, routine, conventional activity previously known to the industry. That is, the limitations, receive role assignments for the other functions, the role assignments being associated with a role-based access control system; wherein the computer- readable instructions, when executed, cause the computing device to: receive an application programming interface (API) call associating the particular telemetry data with the particular sensor; and cause the particular function to execute on the particular telemetry data responsive to receiving the API call represent well-understood, routine, conventional activity in the fields of data processing and/or data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). Therefore, these additional elements do not cause the claim to amount to significantly more than the judicial exception. The limitation and allow the other functions to modify the respective topologies of the other subtrees of the other function nodes while preventing the other functions from modifying the further topologies of the further subtrees in the graph based at least on the role assignments for the other functions; wherein a specific role assignment allows a specific function to access a specific subtree representing a specific floor of a building and prevents the specific function from accessing other subtrees representing other floors of the building generally links the use of a judicial exception to a particular technological environment or field of use. That is, the restricting of access or modification based on the location of nodes within a graph generally links the abstract idea (mental process steps) to the fields of data access permissions and data graphs. Therefore, these additional elements do not cause the claim to amount to significantly more than the judicial exception. Claims 25-27 are not patent eligible.

Allowable over Prior Art
Regarding 35 USC 102/103, the prior art made of record neither renders obvious nor anticipates the combination of claimed elements, as recited in claim 1. That is the prior art fails to disclose “based at least on a location of the function node in the graph, restricting access of the function represented by the function node to telemetry data provided by certain sensors represented by the subset of sensor nodes that fall within the subtree of the function node, wherein the restricting includes preventing the function from accessing other telemetry data provided by other sensors represented by other sensor nodes in the graph that do not fall within the subtree of the function node” in combination with the other limitations in the claim. Further, the prior art made of record neither renders obvious nor anticipates the combination of claimed elements, as recited in claim 10. That is the prior art fails to disclose “based at least on a particular location of the particular function node in the graph, restrict access of the particular function to telemetry data provided by certain sensors represented by a subset of sensor nodes, including the particular sensor node, that fall within a particular subtree of the particular function node while preventing the particular function from accessing other telemetry data provided by other sensors represented by other sensor nodes in the graph that fall within other subtrees” in combination with the other limitations in the claim. Lastly, the prior art made of record neither renders obvious nor anticipates the combination of claimed elements, as recited in claim 16. That is the prior art fails to disclose “based at least on a particular location of the particular function node in the graph, restrict access of the particular function to telemetry data provided by certain sensors represented by a subset of sensor nodes, including the particular sensor node, that fall within a particular subtree of the particular function node while preventing the particular function from accessing other telemetry provided by other sensors represented by other sensor nodes in the graph that fall within other subtrees” in combination with the other limitations in the claim. Claims 2, 4-6, 9, 11, 13-15, 17, 19-27 are also allowable over the prior art due to their dependency on claims 1, 10, 16, respectively. However, these claims would still need to be amended or cancelled in order to overcome the current 35 USC 101 rejections to put them into condition for allowance.

Response to Arguments
The following is in response to the amendment filed on 07/11/22.
Applicant’s arguments have been carefully and respectfully considered but are not persuasive.
Regarding 35 USC 101, on pg. 12, applicant argues that a UDF stored as an entity in the topology has several listed advantages.
In response to the preceding argument, examiner respectfully submits that the listed advantages do not appear to be directed to an improvement in the technology or functioning of the computer.
Regarding 35 USC 101, on pg. 12, applicant argues that RBAC secures an IOT solution.
In response to the preceding argument, examiner respectfully submits that at least an IOT solution is not recited in the claims, therefore, it is not clear how this alleged improvement ties to the claimed invention.
Regarding 35 USC 101, on pg. 13, applicant argues that the claimed invention provides the benefit of securing an IOT solution.
In response to the preceding argument, examiner respectfully submits that at least an IOT solution is not recited in the claims, therefore, it is not clear how this alleged improvement ties to the claimed invention.
Regarding 35 USC 101, on pg. 14, applicant argues that Xin fails to disclose the limitations “based at least on a location of the function node in the graph…”, “…preventing the funciton”, or “…not the other topologies.
In response to the preceding argument, examiner respectfully submits that the examiner does not cite Xin for providing Berkheimer evidence for these limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P BARTLETT whose telephone number is (469)295-9085.  The examiner can normally be reached on M-Th 11:30-8:30, F 11-3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571)272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM P BARTLETT/
Examiner, Art Unit 2169

/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169